       Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CAPITOL HILL BAPTIST CHURCH,

        Plaintiff,

        v.                                              Civil Action No. 20-2710 (TNM)
 MURIEL E. BOWSER, et al.,

        Defendants.



   DECLARATION OF LAQUANDRA NESBITT IN SUPPORT OF DEFENDANTS’
   OPPOSITION TO PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
       I, LaQuandra Nesbitt, pursuant to 28 U.S.C. § 1746, affirm that I am over 18 years of age

and competent to make the following Declaration.

       1.      I have served as the Director of the District of Columbia Department of Health (DC

Health) since January 2015.

       2.      Before becoming Director of DC Health, I was Director of the Louisville Metro

Department of Public Health and Wellness from July 2011 until January 2015.

       3.      I received my B.S. degree in Biochemistry from the University of Michigan, my

medical degree from Wayne State University School of Medicine, and my Master’s Degree in

Public Health in Health Care Management and Policy from the Harvard School of Public Health.

I am a board-certified family physician and have served on many commissions and advisory

groups relating to public health.

       4.      Under Section II(A) of Mayor’s Order 2020-045 (Mar. 11, 2020), I and the Director

of the Homeland Security and Emergency Management Agency, Dr. Christopher Rodriguez,

provide consultation to the City Administrator “to implement any measures as may be necessary
        Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 2 of 15




or appropriate to protect persons and property in the District of Columbia from the impacts of

COVID-19.”

       5.      As a practical matter, that means I provide recommendations to the Mayor, the City

Administrator, and other members of the District of Columbia (the District) government dedicated

to addressing the public health emergency. This includes recommendations on the development of

Mayor’s Orders and the guidance the District provides on, among other things, how to protect the

city’s residents, employees, and visitors from COVID-19.

       6.      I provided similar recommendations to the ReOpenDC Advisory Group, providing

my best medical judgment on the provisions that need to be taken to protect against this novel

coronavirus.

       7.      In my professional opinion, people are going to get sick and die if the Court permits

faith-based organizations to conduct worship services outdoors in unlimited size.

       8.      My professional opinion about the spread of sickness and death is based not only

on such formal rules as may be established but also on how people behave. It is not appropriate to

expect that social distancing—people keeping themselves six feet apart—can be maintained when

unlimited group sizes are allowed to convene, indoors or outdoors.

       9.      This point has been repeatedly demonstrated during the COVID-19 pandemic. For

example, I have seen videos of fans in football stadiums in other jurisdictions failing to adhere to

the “pod concept” and to follow other guidance to which they agreed to submit. Public health

officials rely on case studies such as these when evaluating whether large outdoor masked events

would be safe because epidemiologists cannot ethically study this question in a randomized

controlled trial study design.




                                                 2
        Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 3 of 15




       10.     This is why, for example, I recommended against the opening of public swimming

pools this summer, even though chlorine kills the virus. There will be instances of non-

compliance—even by those who are fully committed to complying with the rules—with virtually

any rule that might be imposed as to social distancing. As public health professionals, we must

take into account these potential errors or other forms of non-compliance.

       11.     The current restrictions on mass gatherings under the Mayor’s Orders were

designed based on how many people could gather with a reasonable risk, taking into account the

current levels of community spread and rates of transmission. The current information available

about the risks of transmission of COVID-19 does not support distinctions based on the size of the

indoor venue or parcel of outdoor land.

       12.     As noted in Section X.4 of Mayor’s Order 2020-075 and laid out in the two

attached Morbidity and Mortality Weekly Report articles, published by the Centers for Disease

Control and Prevention on May 15 and 22, 2020, the traditional activities that happen in places of

worship such as singing, communion, and other rituals, pose a particular risk that must be taken

into account when determining the size of mass gatherings that can reasonably be approved by the

District’s public health authorities. In my professional opinion, these traditional worship activities

pose a risk for the spread of COVID-19, even when performed outdoors.

       13.     In fact, DC Health did not initially support the provision in the Mayor’s Order

allowing places of worship to have a mass gathering of 100 instead of the 50-person limit for other

mass gatherings during Phase Two of the District’s reopening plan.

       14.     The District should not increase the size of allowable gatherings to 250 until the

level of community spread is consistently below a 7-day average of 5 cases per 100,000 people

per day. The most recent average is 7.54 daily cases.




                                                  3
        Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 4 of 15




        15.    In setting restrictions on gatherings, the District cannot rely on the venue size or

promises of social distancing, or enforcement of those rules by the organizer of a gathering. That

is why the District has not allowed crowds even in such spacious venues such as Nationals Park,

the Convention Center, Capitol One Center, the Entertainment and Sports Arena, or the proposed

Citi Open, which would have been outdoors, even with promises and plans that fans would be

spread out.

        16.    Although my office has not studied the proposals of Capitol Hill Baptist Church in

particular, the scientific knowledge about COVID-19 is clear that large gatherings, even when

outdoors and attended by people who wear masks, become progressively more likely to lead to a

spread of the disease the longer a group is together. There is evidence of an increased risk of

transmission when those gathered are stationary and in close proximity for 15 minutes or more.

Thus, any long gathering poses too great a risk of community transition to be safely authorized at

this time.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.



Dated: ___________                    d<ct,Q,1;1 OJ\fu �- \ )f�
                                      _______________________________________________
                                      LaQuandra Nesbitt, M.D., MPH
                                      Director, District of Columbia Department of Health




                                                 4
Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 5 of 15




         Exhibit A
                 Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 6 of 15
                                                  Morbidity and Mortality Weekly Report



      High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice —
                   Skagit County, Washington, March 2020
  Lea Hamner, MPH1; Polly Dubbel, MPH1; Ian Capron1; Andy Ross, MPH1; Amber Jordan, MPH1; Jaxon Lee, MPH1; Joanne Lynn1; Amelia Ball1;
                                Simranjit Narwal, MSc1; Sam Russell1; Dale Patrick1; Howard Leibrand, MD1


   On May 12, 2020, this report was posted as an MMWR Early             and were reported to two respective local health jurisdictions,
Release on the MMWR website (https://www.cdc.gov/mmwr).                 without indication of a common source of exposure. On
   On March 17, 2020, a member of a Skagit County,                      March 17, the choir director sent a second e-mail stating that
Washington, choir informed Skagit County Public Health                  24 members reported that they had developed influenza-like
(SCPH) that several members of the 122-member choir had                 symptoms since March 11, and at least one had received test
become ill. Three persons, two from Skagit County and one               results positive for SARS-CoV-2. The email emphasized the
from another area, had test results positive for SARS-CoV-2,            importance of social distancing and awareness of symptoms
the virus that causes coronavirus disease 2019 (COVID-19).              suggestive of COVID-19. These two emails led many members
Another 25 persons had compatible symptoms. SCPH                        to self-isolate or quarantine before a delegated member of the
obtained the choir’s member list and began an investigation on          choir notified SCPH on March 17.
March 18. Among 61 persons who attended a March 10 choir                   All 122 members were interviewed by telephone either
practice at which one person was known to be symptomatic,               during initial investigation of the cluster (March 18–20;
53 cases were identified, including 33 confirmed and 20                 115 members) or a follow-up interview (April 7–10; 117); most
probable cases (secondary attack rates of 53.3% among con-              persons participated in both interviews. Interviews focused on
firmed cases and 86.7% among all cases). Three of the 53                attendance at practices on March 3 and March 10, as well as
persons who became ill were hospitalized (5.7%), and two                attendance at any other events with members during March,
died (3.7%). The 2.5-hour singing practice provided several             other potential exposures, and symptoms of COVID-19.
opportunities for droplet and fomite transmission, including            SCPH used Council of State and Territorial Epidemiologists
members sitting close to one another, sharing snacks, and               case definitions to classify confirmed and probable cases of
stacking chairs at the end of the practice. The act of singing,         COVID-19 (6). Persons who did not have symptoms at the
itself, might have contributed to transmission through emis-            initial interview were instructed to quarantine for 14 days from
sion of aerosols, which is affected by loudness of vocalization         the last practice they had attended. The odds of becoming ill
(1). Certain persons, known as superemitters, who release               after attending each practice were computed to ascertain the
more aerosol particles during speech than do their peers, might         likelihood of a point-source exposure event.
have contributed to this and previously reported COVID-19                  No choir member reported having had symptoms at the
superspreading events (2–5). These data demonstrate the                 March 3 practice. One person at the March 10 practice had
high transmissibility of SARS-CoV-2 and the possibility of              cold-like symptoms beginning March 7. This person, who had
superemitters contributing to broad transmission in certain             also attended the March 3 practice, had a positive laboratory
unique activities and circumstances. It is recommended that             result for SARS-CoV-2 by reverse transcription–polymerase
persons avoid face-to-face contact with others, not gather in           chain reaction (RT-PCR) testing.
groups, avoid crowded places, maintain physical distancing                 In total, 78 members attended the March 3 practice, and
of at least 6 feet to reduce transmission, and wear cloth face          61 attended the March 10 practice (Table 1). Overall, 51
coverings in public settings where other social distancing              (65.4%) of the March 3 practice attendees became ill; all but
measures are difficult to maintain.                                     one of these persons also attended the March 10 practice.
                                                                        Among 60 attendees at the March 10 practice (excluding
Investigation and Findings                                              the patient who became ill March 7, who also attended),
  The choir, which included 122 members, met for a 2.5-hour             52 (86.7%) choir members subsequently became ill. Some
practice every Tuesday evening through March 10. On                     members exclusively attended one practice; among 21 mem-
March 15, the choir director e-mailed the group members                 bers who only attended March 3, one became ill and was not
to inform them that on March 11 or 12 at least six members              tested (4.8%), and among three members who only attended
had developed fever and that two members had been tested                March 10, two became ill (66.7%), with one COVID-19 case
for SARS-CoV-2 and were awaiting results. On March 16,                  being laboratory-confirmed.
test results for three members were positive for SARS-CoV-2


606               MMWR / May 15, 2020 / Vol. 69 / No. 19     US Department of Health and Human Services/Centers for Disease Control and Prevention
                     Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 7 of 15
                                                        Morbidity and Mortality Weekly Report



                                                                                time, members in the larger room moved to seats next to one
   Summary
                                                                                another, and members in the smaller room sat next to one
   What is already known about this topic?
                                                                                another on benches. Attendees then had a 15-minute break,
   Superspreading events involving SARS-CoV-2, the virus that                   during which cookies and oranges were available at the back of
   causes COVID-19, have been reported.
                                                                                the large room, although many members reported not eating
   What is added by this report?                                                the snacks. The group then reconvened for a final 45-minute
   Following a 2.5-hour choir practice attended by 61 persons,                  session in their original seats. At the end of practice, each
   including a symptomatic index patient, 32 confirmed and
                                                                                member returned their own chair, and in the process congre-
   20 probable secondary COVID-19 cases occurred
   (attack rate = 53.3% to 86.7%); three patients were hospitalized,            gated around the chair racks. Most attendees left the practice
   and two died. Transmission was likely facilitated by close                   immediately after it concluded. No one reported physical
   proximity (within 6 feet) during practice and augmented by                   contact between attendees. SCPH assembled a seating chart
   the act of singing.                                                          of the all-choir portion of the March 10 practice (not reported
   What are the implications for public health practice?                        here because of concerns about patient privacy).
   The potential for superspreader events underscores the                          Among the 61 choir members who attended the March 10
   importance of physical distancing, including avoiding gathering              practice, the median age was 69 years (range = 31–83 years);
   in large groups, to control spread of COVID-19. Enhancing                    84% were women. Median age of those who became ill was
   community awareness can encourage symptomatic persons
                                                                                69 years, and 85% of cases occurred in women. Excluding
   and contacts of ill persons to isolate or self-quarantine to
   prevent ongoing transmission.                                                the laboratory-confirmed index patient, 52 (86.7%) of
                                                                                60 attendees became ill; 32 (61.5%) of these cases were
                                                                                confirmed by RT-PCR testing and 20 (38.5%) persons were
   Because illness onset for 49 (92.5%) patients began dur-
                                                                                considered to have probable infections. These figures corre-
ing March 11–15 (Figure), a point-source exposure event
                                                                                spond to secondary attack rates of 53.3% and 86.7% among
seemed likely. The median interval from the March 3 prac-
                                                                                confirmed and all cases, respectively. Attendees developed
tice to symptom onset was 10 days (range = 4–19 days), and
                                                                                symptoms 1 to 12 days after the practice (median = 3 days).
from the March 10 practice to symptom onset was 3 days
                                                                                The first SARS-CoV-2 test was performed on March 13. The
(range = 1–12 days). The odds of becoming ill after the
                                                                                last person was tested on March 26.
March 3 practice were 17.0 times higher for practice attendees
                                                                                   Three of the 53 patients were hospitalized (5.7%), including
than for those who did not attend (95% confidence interval
                                                                                two who died (3.8%). The mean interval from illness onset to
[CI] = 5.5–52.8), and after the March 10 practice, the odds
                                                                                hospitalization was 12 days. The intervals from onset to death
were 125.7 times greater (95% CI = 31.7–498.9). The clus-
                                                                                were 14 and 15 days for the two patients who died.
tering of symptom onsets, odds of becoming ill according to
                                                                                   SCPH collected information about patient signs and symp-
practice attendance, and known presence of a symptomatic
                                                                                toms from patient interviews and hospital records (Table 2).
contagious case at the March 10 practice strongly suggest
                                                                                Among persons with confirmed infections, the most common
that date as the more likely point-source exposure event.
                                                                                signs and symptoms reported at illness onset and at any time
Therefore, that practice was the focus of the rest of the inves-
                                                                                during the course of illness were cough (54.5% and 90.9%,
tigation. Probable cases were defined as persons who attended
                                                                                respectively), fever (45.5%, 75.8%), myalgia (27.3%, 75.0%),
the March 10 practice and developed clinically compatible
                                                                                and headache (21.2%, 60.6%). Several patients later developed
COVID-19 symptoms, as defined by Council of State and
                                                                                gastrointestinal symptoms, including diarrhea (18.8%), nausea
Territorial Epidemiologists (6). The choir member who was ill
                                                                                (9.4%), and abdominal cramps or pain (6.3%). One person
beginning March 7 was considered the index patient.
                                                                                experienced only loss of smell and taste. The most severe com-
   The March 10 choir rehearsal lasted from 6:30 to 9:00 p.m.
                                                                                plications reported were viral pneumonia (18.2%) and severe
Several members arrived early to set up chairs in a large
                                                                                hypoxemic respiratory failure (9.1%).
multipurpose room. Chairs were arranged in six rows of
                                                                                   Among the recognized risk factors for severe illness, the most
20 chairs each, spaced 6–10 inches apart with a center aisle
                                                                                common was age, with 75.5% of patients aged ≥65 years.
dividing left and right stages. Most choir members sat in their
                                                                                Most patients (67.9%) did not report any underlying medi-
usual rehearsal seats. Sixty-one of the 122 members attended
                                                                                cal conditions, 9.4% had one underlying medical condition,
that evening, leaving some members sitting next to empty
                                                                                and 22.6% had two or more underlying medical conditions.
seats. Attendees practiced together for 40 minutes, then split
                                                                                All three hospitalized patients had two or more underlying
into two smaller groups for an additional 50-minute practice,
                                                                                medical conditions.
with one of the groups moving to a smaller room. At that



US Department of Health and Human Services/Centers for Disease Control and Prevention     MMWR / May 15, 2020 / Vol. 69 / No. 19             607
                                Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 8 of 15
                                                                            Morbidity and Mortality Weekly Report



TABLE 1. Number of choir members with and without COVID-19–compatible symptoms (N = 122)* and members’ choir practice attendance† —
Skagit County, Washington, March 3 and 10, 2020
                                                                                                                         No. (row %)
                                                                                       March 3 practice                                                March 10 practice
Attendance                                                               Total          Symptomatic           Asymptomatic             Total             Symptomatic           Asymptomatic
Attended                                                                    78              51 (65.4)            27 (34.6)              61                   53§ (86.9)            8 (13.1)
Did not attend                                                              40               4 (10.0)            36 (90.0)              61                      3 (4.9)           58 (95.1)
Attendance information missing                                               4               1 (25.0)             3 (75.0)               0                       0 (—)               0 (—)
Attended only one practice                                                  21                1 (4.8)            20 (95.2)               3                     2 (66.7)            1 (33.3)
Abbreviation: COVID-19 = coronavirus disease 2019.
* No choir members were symptomatic at the March 3 practice.
† Thirty-seven choir members attended neither practice; two developed symptoms, and 35 remained asymptomatic.
§ Includes index patient; if the index patient excluded, 52 secondary cases occurred among the other 60 attendees (attack rate = 86.7%).


FIGURE. Confirmed* and probable† cases of COVID-19 associated with two choir practices, by date of symptom onset (N = 53) — Skagit County,
Washington, March 2020
               20
               18            Choir                                    Choir                                                                                                     Probable
                            practice                                 practice                                                                                                   Confirmed
               16
               14
No. of cases




               12
                                                    Index
               10                                  patient
                8
                6
                4
                2
                0
                    1   2      3       4   5   6      7      8   9     10    11   12   13    14   15     16    17   18   19   20   21        22   23    24     25    26   27    28   29       30
                                                                                        Date of symptom onset
Abbreviation: COVID-19 = coronavirus disease 2019.
* Positive reverse transcription–polymerase chain reaction test result.
† Attendance at the March 10 practice and clinically compatible symptoms as defined by the Council of State and Territorial Epidemiologists, Interim-20-ID-01:
  Standardized surveillance case definition and national notification for 2019 novel coronavirus disease (COVID-19). https://cdn.ymaws.com/www.cste.org/resource/
  resmgr/2020ps/interim-20-id-01_covid-19.pdf.

Public Health Response                                                                                  the highly contagious nature of COVID-19 and the impor-
   SCPH provided March 10 practice attendees with isolation                                             tance of following social distancing guidelines to control the
and quarantine instructions by telephone, email, and postal                                             spread of the virus.
mail. Contacts of patients were traced and notified of isola-
                                                                                                                                          Discussion
tion and quarantine guidelines. At initial contact, 15 attendees
were quarantined, five of whom developed symptoms during                                                   Multiple reports have documented events involving super-
quarantine and notified SCPH.                                                                           spreading of COVID-19 (2–5); however, few have documented
   Before detection of this cluster on March 17, Skagit County                                          a community-based point-source exposure (5). This cluster of
had reported seven confirmed COVID-19 cases (5.4 cases per                                              52 secondary cases of COVID-19 presents a unique opportu-
100,000 population). At the time, SCPH informed residents                                               nity for understanding SARS-CoV-2 transmission following
that likely more community transmission had occurred than                                               a likely point-source exposure event. Persons infected with
indicated by the low case counts.* On March 21, SCPH issued                                             SARS-CoV-2 are most infectious from 2 days before through
a press release to describe the outbreak and raise awareness                                            7 days after symptom onset (7). The index patient developed
about community transmission.† The press release emphasized                                             symptoms on March 7, which could have placed the patient
                                                                                                        within this infectious period during the March 10 practice.
* Skagit County, updated social distancing information. https://skagitcounty.                           Choir members who developed symptoms on March 11
  net/departments/home/press/031620.htm.
† Skagit County, public health investigating cluster of related COVID-19 cases.                         (three) and March 12 (seven) attended both the March 3
  https://skagitcounty.net/departments/home/press/032120.htm.



608                             MMWR / May 15, 2020 / Vol. 69 / No. 19                  US Department of Health and Human Services/Centers for Disease Control and Prevention
                     Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 9 of 15
                                                        Morbidity and Mortality Weekly Report



TABLE 2. Signs and symptoms reported at the onset of COVID-19 illness and during the course of illness among persons infected at a choir
practice (N = 53)* — Skagit County, Washington, March 2020
                                                                            No. (%)                                           no./No. (%)
                                                                  Reported at onset of illness                   Reported during course of illness
                                                               All cases              Confirmed cases           All cases              Confirmed cases
Sign or symptom                                                (N = 53)                   (N = 33)              (N = 53)                   (N = 33)
Cough                                                         27 (50.9)                  18 (54.5)             47/53 (88.7)                 30/33 (90.9)
Fever                                                         28 (52.8)                  15 (45.5)             36/53 (67.9)                 25/33 (75.8)
Myalgia                                                       13 (24.5)                   9 (27.3)             34/52 (65.4)                 24/32 (75.0)
Headache                                                      10 (18.9)                   7 (21.2)             32/53 (60.4)                 20/33 (60.6)
Chills or rigors                                               7 (13.2)                   6 (18.2)             23/51 (45.1)                 16/31 (51.6)
Congestion                                                      4 (7.5)                    2 (6.1)             25/52 (48.1)                 15/32 (46.9)
Pharyngitis                                                     2 (3.8)                    2 (6.1)             12/52 (23.1)                  8/32 (25.0)
Lethargy                                                        4 (7.5)                    2 (6.1)               5/52 (9.6)                   3/32 (9.4)
Fatigue                                                         3 (5.7)                    1 (3.0)             24/52 (46.2)                 15/32 (46.9)
Aguesia (loss of taste)                                         1 (1.9)                    1 (3.0)             11/48 (22.9)                  5/28 (17.9)
Anosmia (loss of smell)                                         1 (1.9)                    1 (3.0)             10/48 (20.8)                  5/28 (17.9)
Chest congestion or tightness                                   1 (1.9)                    1 (3.0)               5/52 (9.6)                  4/32 (12.5)
Weakness                                                        1 (1.9)                    1 (3.0)               3/52 (5.8)                   2/32 (6.3)
Eye ache                                                        1 (1.9)                    1 (3.0)               1/52 (1.9)                   1/32 (3.1)
Dyspnea                                                          0 (—)                      0 (—)               8/51 (15.7)                  8/31 (25.8)
Diarrhea                                                         0 (—)                      0 (—)               8/52 (15.4)                  6/32 (18.8)
Pneumonia                                                        0 (—)                      0 (—)               6/53 (11.3)                  6/33 (18.2)
Nausea                                                           0 (—)                      0 (—)                3/52 (5.8)                   3/32 (9.4)
Acute hypoxemic respiratory failure                              0 (—)                      0 (—)                3/53 (5.7)                   3/33 (9.1)
Abdominal pain or cramps                                         0 (—)                      0 (—)                2/52 (3.8)                   2/32 (6.3)
Malaise                                                         1 (1.9)                     0 (—)                1/52 (1.9)                    0/32 (—)
Anorexia                                                         0 (—)                      0 (—)                1/52 (1.9)                    0/32 (—)
Vomiting                                                         0 (—)                      0 (—)                 0/52 (—)                     0/32 (—)
Abbreviation: COVID-19 = coronavirus disease 19.
* Including the index patient.

and March 10 practices and thus could have been infected                         and one hour of the practice occurring outside of the seating
earlier and might have been infectious in the 2 days preceding                   arrangement, the seating chart does not add substantive addi-
symptom onset (i.e., as early as March 9). The attack rate in                    tional information. Second, the 19 choir members classified
this group (53.3% and 86.7% among confirmed cases and all                        as having probable cases did not seek testing to confirm their
cases, respectively) was higher than that seen in other clusters,                illness. One person classified as having probable COVID-19
and the March 10 practice could be considered a superspread-                     did seek testing 10 days after symptom onset and received a
ing event (3,4). The median incubation period of COVID-19                        negative test result. It is possible that persons designated as
is estimated to be 5.1 days (8). The median interval from                        having probable cases had another illness.
exposure during the March 10 practice to onset of illness was                       This outbreak of COVID-19 with a high secondary attack
3 days, indicating a more rapid onset.                                           rate indicates that SARS-CoV-2 might be highly transmis-
   Choir practice attendees had multiple opportunities for                       sible in certain settings, including group singing events. This
droplet transmission from close contact or fomite transmis-                      underscores the importance of physical distancing, including
sion (9), and the act of singing itself might have contributed                   maintaining at least 6 feet between persons, avoiding group
to SARS-CoV-2 transmission. Aerosol emission during speech                       gatherings and crowded places, and wearing cloth face cover-
has been correlated with loudness of vocalization, and certain                   ings in public settings where other social distancing measures
persons, who release an order of magnitude more particles                        are difficult to maintain during this pandemic. The choir miti-
than their peers, have been referred to as superemitters and                     gated further spread by quickly communicating to its members
have been hypothesized to contribute to superspeading                            and notifying SCPH of a cluster of cases on March 18. When
events (1). Members had an intense and prolonged exposure,                       first contacted by SCPH during March 18–20, nearly all
singing while sitting 6–10 inches from one another, possibly                     persons who attended the practice reported they were already
emitting aerosols.                                                               self-isolating or quarantining. Current CDC recommenda-
   The findings in this report are subject to at least two limi-                 tions, including maintaining physical distancing of at least
tations. First, the seating chart was not reported because of                    6 feet and wearing cloth face coverings if this is not feasible,
concerns about patient privacy. However, with attack rates of                    washing hands often, covering coughs and sneezes, staying
53.3% and 86.7% among confirmed and all cases, respectively,                     home when ill, and frequently cleaning and disinfecting


US Department of Health and Human Services/Centers for Disease Control and Prevention         MMWR / May 15, 2020 / Vol. 69 / No. 19                       609
                     Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 10 of 15
                                                        Morbidity and Mortality Weekly Report



high-touch surfaces, remain critical to reducing transmission.                2. Wang D, Hu B, Hu C, et al. Clinical characteristics of 138 hospitalized patients
Additional information is available at https://www.cdc.gov/                      with 2019 novel coronavirus-infected pneumonia in Wuhan, China. JAMA
                                                                                 2020;323:1061–9. https://doi.org/10.1001/jama.2020.1585
coronavirus/2019-ncov/prevent-getting-sick/prevention.html.                   3. McMichael TM, Currie DW, Clark S, et al. Epidemiology of COVID-19
                                                                                 in a long-term care facility in King County, Washington. N Engl J Med
                          Acknowledgments                                        2020;NEJMoa2005412. https://doi.org/10.1056/NEJMoa2005412
                                                                              4. Ghinai I, Woods S, Ritger KA, et al. Community transmission of
  Patients described in this report; health care personnel who cared
                                                                                 SARS-CoV-2 at two family gatherings—Chicago, Illinois, February–
for them; Skagit County Public Health staff members and leaders,                 March 2020. MMWR Morb Mortal Wkly Rep 2020;69:446–50. https://
particularly the Communicable Disease investigators; Washington                  doi.org/10.15585/mmwr.mm6915e1
State Department of Health.                                                   5. South Korean city on high alert as coronavirus cases soar at ‘cult’ church.
                                                                                 The Guardian, US Edition. February 20, 2020. https://www.theguardian.
 Corresponding author: Lea Hamner, leah@co.skagit.wa.us, 360-416-1500.
                                                                                 com/world/2020/feb/20/south-korean-city-daegu-lockdown-coronavirus-
 1Skagit   County Public Health, Mount Vernon, Washington.                       outbreak-cases-soar-at-church-cult-cluster
                                                                              6. Council of State and Territorial Epidemiologists. Interim-20-ID-01:
   All authors have completed and submitted the International                    standardized surveillance case definition and national notification for
Committee of Medical Journal Editors form for disclosure of                      2019 novel coronavirus disease (COVID-19). Atlanta, GA: Council of
potential conflicts of interest. All authors report receipt of funding           State and Territorial Epidemiologists; 2020. https://cdn.ymaws.com/www.
                                                                                 cste.org/resource/resmgr/2020ps/interim-20-id-01_covid-19.pdf
through Public Health Emergency Preparedness grant from the                   7. He X, Lau EHY, Wu P, et al. Temporal dynamics in viral shedding and
Washington State Department of Health during the conduct of the                  transmissibility of COVID-19. Nat Med 2020;26:672–5.
study. No other potential conflicts of interest were disclosed.               8. Lauer SA, Grantz KH, Bi Q, et al. The incubation period of coronavirus
                                                                                 disease 2019 (COVID-19) from publicly reported confirmed cases:
                               References                                        estimation and application. Ann Intern Med 2020;172:577. https://doi.
                                                                                 org/10.7326/M20-0504
1. Asadi S, Wexler AS, Cappa CD, Barreda S, Bouvier NM, Ristenpart WD.
                                                                              9. van Doremalen N, Bushmaker T, Morris DH, et al. Aerosol and surface
   Aerosol emission and superemission during human speech increase
                                                                                 stability of SARS-CoV-2 as compared with SARS-CoV-1. N Engl J Med
   with voice loudness. Sci Rep 2019;9:2348. https://doi.org/10.1038/
                                                                                 2020;382:1564–7. https://doi.org/10.1056/NEJMc2004973
   s41598-019-38808-z




610                   MMWR / May 15, 2020 / Vol. 69 / No. 19       US Department of Health and Human Services/Centers for Disease Control and Prevention
Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 11 of 15




         Exhibit B
                   Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 12 of 15
                                                     Morbidity and Mortality Weekly Report



         High COVID-19 Attack Rate Among Attendees at Events at a Church —
                               Arkansas, March 2020
      Allison James, DVM, PhD1,2; Lesli Eagle1; Cassandra Phillips1; D. Stephen Hedges, MPH1; Cathie Bodenhamer1; Robin Brown, MPAS, MPH1;
                                                     J. Gary Wheeler, MD1; Hannah Kirking, MD3


   On May 19, 2020, this report was posted as an MMWR Early                church A events during March 6–8, and the husband might
Release on the MMWR website (https://www.cdc.gov/mmwr).                    have then exposed others while presymptomatic during a Bible
   On March 16, 2020, the day that national social distancing              study event held on March 11.
guidelines were released (1), the Arkansas Department of Health               During March and April 2020, all persons in Arkansas
(ADH) was notified of two cases of coronavirus disease 2019                who received testing for SARS-CoV-2 at any laboratory were
(COVID-19) from a rural county of approximately 25,000                     entered into a database (Research Electronic Data Capture
persons; these cases were the first identified in this county. The         [REDCap]; version 8.8.0; Vanderbilt University) managed by
two cases occurred in a husband and wife; the husband is the               ADH. Using a standardized questionnaire, ADH staff members
pastor at a local church (church A). The couple (the index cases)          interviewed persons who had positive test results to ascertain
attended church-related events during March 6–8, and devel-                symptoms, onset date, and potential exposure information,
oped nonspecific respiratory symptoms and fever on March 10                including epidemiologic linkages to other COVID-19 patients;
(wife) and 11 (husband). Before his symptoms had developed,                this information was stored in the database. Close contacts of
the husband attended a Bible study group on March 11.                      patients with laboratory-confirmed cases of COVID-19 were
Including the index cases, 35 confirmed COVID-19 cases                     interviewed and enrolled in active symptom monitoring; those
occurred among 92 (38%) persons who attended events held                   who developed symptoms were tested and their information
at church A during March 6–11; three patients died. The age-               was also entered into the database. Church A–associated cases
specific attack rates among persons aged ≤18 years, 19–64 years,           were defined as those in 1) persons who had laboratory results
and ≥65 years were 6.3%, 59.4%, and 50.0%, respectively.                   positive for SARS-CoV-2 who identified contact with church A
During contact tracing, at least 26 additional persons with                attendees as a source of exposure and 2) actively monitored
confirmed COVID-19 cases were identified among community                   contacts of church attendees who had a test result positive for
members who reported contact with church A attendees and                   SARS-CoV-2 after becoming symptomatic.
likely were infected by them; one of the additional persons was               The public health investigation focused on the transmission
hospitalized and subsequently died. This outbreak highlights               of SARS-CoV-2 among persons who attended church A events
the potential for widespread transmission of SARS-CoV-2, the               during March 6–11. To facilitate the investigation, the pastor
virus that causes COVID-19, both at group gatherings during                and his wife generated a list of 94 church members and guests
church events and within the broader community. These find-                who had registered for, or who, based on the couple’s recollec-
ings underscore the opportunity for faith-based organizations              tion, might have attended these events.
to prevent COVID-19 by following local authorities’ guidance                  During March 6–8, church A hosted a 3-day children’s
and the U.S. Government’s Guidelines: Opening Up America                   event which consisted of two separate 1.5-hour indoor ses-
Again (2) regarding modification of activities to prevent virus            sions (one on March 6 and one on March 7) and two, 1-hour
transmission during the COVID-19 pandemic.                                 indoor sessions during normal church services on March 8.
   On March 10 and 11, the wife of the church pastor, aged                 This event was led by two guests from another state. During
56 years, and the pastor, aged 57 years, developed fever and               each session, children participated in competitions to collect
cough. On March 12, the pastor, after becoming aware of similar            offerings by hand from adults, resulting in brief close contact
nonspecific respiratory symptoms among members of their con-               among nearly all children and attending adults. On March 7,
gregation, closed church A indefinitely. Because of fever, cough,          food prepared by church members was served buffet-style.
and increasing shortness of breath, the couple sought testing              A separate Bible study event was held March 11; the pastor
for SARS-CoV-2 on March 13; both were notified of positive                 reported most attendees sat apart from one another in a large
results by reverse transcription–polymerase chain reaction test-           room at this event. Most children and some adults participated
ing on March 16. The same day, ADH staff members began an                  in singing during the children’s event; no singing occurred
investigation to identify how the couple had been exposed and              during the March 11 Bible study. Among all 94 persons who
to trace persons with whom they had been in contact. Based                 might have attended any of the events, 19 (20%) attended
on their activities and onset dates, they likely were infected at          both the children’s event and Bible study.


632                 MMWR / May 22, 2020 / Vol. 69 / No. 20      US Department of Health and Human Services/Centers for Disease Control and Prevention
                    Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 13 of 15
                                                        Morbidity and Mortality Weekly Report



                                                                                aged ≤18 years (35%), 19–64 years (35%), and ≥65 years
   Summary
                                                                                (30%) (Table 1). However, a higher proportion of adults
   What is already known about this topic?
                                                                                aged 19–64 years and ≥65 years were tested (72% and 50%,
   Large gatherings pose a risk for SARS-CoV-2 transmission.                    respectively), and received positive test results (59% and 50%),
   What is added by this report?                                                than did younger persons. Forty-five persons were tested for
   Among 92 attendees at a rural Arkansas church during                         SARS-CoV-2, among whom 35 (77.8%) received positive test
   March 6–11, 35 (38%) developed laboratory-confirmed                          results (Table 2).
   COVID-19, and three persons died. Highest attack rates were
                                                                                   During the investigation, two church A participants who
   in persons aged 19–64 years (59%) and ≥65 years (50%). An
   additional 26 cases linked to the church occurred in the                     attended the March 6–8 children’s event were found to have
   community, including one death.                                              had onset of symptoms on March 6 and 7; these represent
   What are the implications for public health practice?                        the primary cases and likely were the source of infection of
   Faith-based organizations should work with local health officials
                                                                                other church A attendees (Figure). The two out-of-state guests
   to determine how to implement the U.S. Government guide-                     developed respiratory symptoms during March 9–10 and
   lines for modifying activities during the COVID-19 pandemic to               later received diagnoses of laboratory-confirmed COVID-19,
   prevent transmission of the virus to their members and                       suggesting that exposure to the primary cases resulted in their
   their communities.                                                           infections. The two primary cases were not linked except
                                                                                through the church; the persons lived locally and reported no
   The husband and wife were the first to be recognized by                      travel and had no known contact with a traveler or anyone
ADH among the 35 patients with laboratory-confirmed                             with confirmed COVID-19. Patient interviews revealed no
COVID-19 associated with church A attendance identified                         additional common exposures among church attendees.
through April 22; their illnesses represent the index cases.                       The estimated attack rate ranged from 38% (35 cases among
During the investigation, two persons who were symptomatic                      all 92 church A event attendees) to 78% (35 cases among 45
(not the husband and wife) during March 6–8 were identi-                        church A event attendees who were tested for SARS-CoV-2).
fied; these are considered the primary cases because they likely                When stratified by age, attack rates were significantly lower
initiated the chain of transmission among church attendees.                     among persons aged ≤18 years (6.3%–25.0%) than among
Additional cases included those in persons who attended any                     adults aged 19–64 years (59.4%–82.6%) (p<0.01). The risk
church A events during March 6–11, but whose symptom                            ratios for persons aged ≤18 years compared with those for
onset occurred on or after March 8, which was 2 days after                      persons aged 19–64 years were 0.1–0.3. No severe illnesses
the earliest possible church A exposure. One asymptomatic                       occurred in children. Among the 35 persons with laboratory-
attendee who sought testing after household members became                      confirmed COVID-19, seven (20%) were hospitalized; three
ill was included among these additional cases.                                  (9%) patients died.
   Consistent with CDC recommendations for laboratory test-                        At least 26 additional confirmed COVID-19 cases were
ing at that time (3), clinical criteria for testing included cough,             identified among community members who, during contact
fever, or shortness of breath; asymptomatic persons were not                    tracing, reported contact with one or more of the 35 church A
routinely tested. To account for this limitation when calculating               members with COVID-19 as an exposure. These persons
attack rates, upper and lower boundaries for the attack rates                   likely were infected by church A attendees. Among these 26
were estimated by dividing the total number of persons with                     persons, one was hospitalized and subsequently died. Thus,
laboratory-confirmed COVID-19 by the number of persons                          as of April 22, 61 confirmed cases (including eight [13%]
tested for SARS-CoV-2 and by the number of persons who                          hospitalizations and four [7%] deaths) had been identified in
attended church A during March 6–11, respectively. All analy-                   persons directly and indirectly associated with church A events.
ses were performed using R statistical software (version 4.0.0;
                                                                                                           Discussion
The R Foundation). Risk ratios were calculated to compare
attack rates by age, sex, and attendance dates. Fisher’s exact                    This investigation identified 35 confirmed COVID-19 cases
test was used to calculate two-sided p-values; p-values <0.05                   among 92 attendees at church A events during March 6–11;
were considered statistically significant.                                      estimated attack rates ranged from 38% to 78%. Despite
   Overall, 94 persons attended church A events during                          canceling in-person church activities and closing the church
March 6–11 and might have been exposed to the index patients                    as soon as it was recognized that several members of the con-
or to another infectious patient at the same event; among these                 gregation had become ill, widespread transmission within
persons, 92 were successfully contacted and are included in                     church A and within the surrounding community occurred.
the analysis. Similar proportions of church A attendees were                    The primary patients had no known COVID-19 exposures in


US Department of Health and Human Services/Centers for Disease Control and Prevention     MMWR / May 22, 2020 / Vol. 69 / No. 20            633
                    Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 14 of 15
                                                            Morbidity and Mortality Weekly Report



TABLE 1. Demographic characteristics, church A event attendance, and SARS-CoV-2 testing status of persons who attended church A events
where persons with confirmed COVID-19 (N = 92) also attended — Arkansas, March 2020
                                                         All attendees                   No. (%)                                   No. (%)
Characteristic                                              No. (%)*                     tested†         p-value§            who tested positive†              p-value§
Total                                                      92 (100)                      45 (49)            —                      35 (38)                       —
Age group (yrs)
≤18                                                          32 (35)                      8 (25)           0.001                       2 (6)                    0.004
18–64                                                        32 (35)                     23 (72)                                     19 (59)
≥65                                                          28 (30)                     14 (50)                                     14 (50)
Sex
Male                                                         44 (48)                     22 (50)           1.0                       17 (39)                    1.0
Female                                                       48 (52)                     23 (48)                                     18 (38)
Church A event attendance
Weekend only (Mar 6–8)                                       64 (70)                     33 (52)           0.28                      28 (44)                    0.16
Bible study only (Mar 11)                                     9 (10)                      2 (22)                                      1 (11)
Both weekend and Bible study                                 19 (21)                     10 (53)                                      6 (32)
Abbreviation: COVID-19 = coronavirus disease 2019.
* Includes all persons who were confirmed to have attended church A events during March 6–11; percentages are column percentages.
† Percentage of attendees (row percentages).
§ Calculated with Fisher’s exact test.



TABLE 2. Estimated attack rates of COVID-19 among attendees at church A events — Arkansas, March 6–11, 2020
                                               All Mar 6–11 church A attendees                                     All tested Mar 6–11 church A attendees
                                                        (lower bound)                                                          (upper bound)
Characteristic                   No. of cases/no. exposed (%)     Risk ratio (95% CI)        p-value   No. of cases/no. tested (%)      Risk ratio (95% CI)       p-value
Overall                                   35/92 (38.0)                             —               —             35/45 (77.8)                            —             —
Age group (yrs)
≤18                                         2/32 (6.3)                 0.1 (0.03–0.4)        <0.001                 2/8 (25.0)                 0.3 (0.1–1.0)          0.003
19–64                                     19/32 (59.4)                      Referent           —                  19/23 (82.6)                     Referent            —
≥65                                       14/28 (50.0)                  0.8 (0.5–1.3)         0.47               14/14 (100.0)                 1.2 (1.0–1.5)          0.10
Sex
Male                                      17/44 (38.6)                   1.0 (0.6–1.7)         0.91               17/22 (77.3)                 1.0 (0.7–1.3)          0.94
Female                                    18/48 (37.5)                       Referent           —                 18/23 (78.3)                     Referent            —
Church A event attendance
Weekend only (Mar 6–8)                    28/64 (43.8)                  1.4 (0.7–2.8)          0.3                28/33 (84.8)                 1.4 (0.8–2.4)          0.09
Bible study only (Mar 11)                   1/9 (11.1)                 0.4 (0.05–2.5)          0.25                 1/2 (50.0)                 1.7 (0.4–6.8)          0.21
Both weekend and Bible study               6/19 (31.6)                      Referent            —                  6/10 (60.0)                     Referent            —
Abbreviations: CI = confidence interval; COVID-19 = coronavirus disease 2019.



the 14 days preceding their symptom onset dates, suggesting                               COVID-19–associated hospitalization and death among per-
that local transmission was occurring before case detection.                              sons aged ≥65 years (6).
  Children represented 35% of all church A attendees but                                    The findings in this report are subject to at least four limi-
accounted for only 18% of persons who received testing and                                tations. First, some infected persons might have been missed
6% of confirmed cases. These findings are consistent with                                 because they did not seek testing, were ineligible for testing
those from other reports suggesting that many children with                               based on criteria at the time, or were unable to access testing.
COVID-19 experience more asymptomatic infections or                                       Second, although no previous cases had been reported from
milder symptoms and have lower hospitalization rates than do                              this county, undetected low-level community transmission
adults (4,5). The role of asymptomatic or mildly symptomatic                              was likely, and some patients in this cluster might have had
children in SARS-CoV-2 transmission remains unknown and                                   exposures outside the church. Third, risk of exposure likely
represents a critical knowledge gap as officials consider reopen-                         varied among attendees but could not be characterized because
ing public places.                                                                        data regarding individual behaviors (e.g., shaking hands or
  The risk for symptomatic infection among adults aged                                    hugging) were not collected. Finally, the number of cases
≥65 years was not higher than that among adults aged                                      beyond the cohort of church attendees likely is undercounted
19–64 years. However, six of the seven hospitalized persons                               because tracking out-of-state transmission was not possible,
and all three deaths occurred in persons aged ≥65 years,                                  and patients might not have identified church members as
consistent with other U.S. data indicating a higher risk for                              their source of exposure.


634                  MMWR / May 22, 2020 / Vol. 69 / No. 20                 US Department of Health and Human Services/Centers for Disease Control and Prevention
                           Case 1:20-cv-02710-TNM Document 40-1 Filed 10/09/20 Page 15 of 15
                                                               Morbidity and Mortality Weekly Report


FIGURE. Date of symptom onset* among persons with laboratory-confirmed cases of COVID-19 (N = 35) who attended March 6–11 church A
events — Arkansas, March 6–23, 2020
                10
                                                    Symptom onset,
                 9                                    index cases

                 8
                                                            Bible
                 7                                          study

                 6
 No. of cases




                         Children’s event and                     Church A
                            Sunday service                         closed
                 5

                 4

                 3
                         Symptom onset,
                 2        primary cases

                 1

                 0
                     5      6      7      8     9      10    11      12      13    14     15     16       17    18     19    20     21    22     23     24
                                                                     Date of symptom onset, March 2020

Abbreviation: COVID-19 = coronavirus disease 2019.
* One asymptomatic person who had a positive test result is included on the date of specimen collection (March 18).

  High transmission rates of SARS-CoV-2 have been reported                               2. Office of the President of the United States. Guidelines: opening
from hospitals (7), long-term care facilities (8), family gath-                             up America again. Washington, DC: Office of the President of the
                                                                                            United States; 2020. https://www.whitehouse.gov/openingamerica/
erings (9), a choir practice (10), and, in this report, church                           3. CDC. Health Alert Network: update and interim guidance on outbreak
events. Faith-based organizations that are operating or planning                            of coronavirus disease 2019 (COVID-19). Atlanta, GA: US Department
to resume in-person operations, including regular services,                                 of Health and Human Services, CDC; 2020. https://emergency.cdc.gov/
                                                                                            han/2020/HAN00428.asp
funerals, or other events, should be aware of the potential for                          4. Bialek S, Gierke R, Hughes M, McNamara LA, Pilishvili T, Skoff T; CDC
high rates of transmission of SARS-CoV-2. These organizations                               COVID-19 Response Team. Coronavirus disease 2019 in children—
should work with local health officials to determine how to                                 United States, February 12–April 2, 2020. MMWR Morb Mortal Wkly
                                                                                            Rep 2020;69:422–6. https://doi.org/10.15585/mmwr.mm6914e4
implement the U.S. Government’s guidelines for modifying                                 5. Dong Y, Mo X, Hu Y, et al. Epidemiology of COVID-19 among
activities during the COVID-19 pandemic to prevent transmis-                                children in China. Pediatrics 2020. Epub March 16, 2020. https://doi.
sion of the virus to their members and their communities (2).                               org/10.1542/peds.2020-0702
                                                                                         6. Bialek S, Boundy E, Bowen V, et al.; CDC COVID-19 Response
                                Acknowledgments                                             Team. Severe outcomes among patients with coronavirus disease 2019
                                                                                            (COVID-19)—United States, February 12–March 16, 2020. MMWR
  Members of the congregation of church A, including the pastor and                         Morb Mortal Wkly Rep 2020;69:343–6. https://doi.org/10.15585/
his wife; Arkansas Department of Health; Suzanne Beavers, CDC;                              mmwr.mm6912e2
Laura Rothfeldt, Arkansas Department of Health; state and local                          7. Heinzerling A, Stuckey MJ, Scheuer T, et al. Transmission of COVID-19
                                                                                            to health care personnel during exposures to a hospitalized patient—
health departments where out-of-state visitors resided.
                                                                                            Solano County, California, February 2020. MMWR Morb Mortal Wkly
    Corresponding author: Allison E. James, hwj7@cdc.gov, 501-614-5278.                     Rep 2020;69:472–6. https://doi.org/10.15585/mmwr.mm6915e5
                                                                                         8. McMichael TM, Currie DW, Clark S, et al. Epidemiology of Covid-19
    1Arkansas Department of Health; 2Epidemic         Intelligence Service, CDC;
    3COVID-19 Response Team, CDC.
                                                                                            in a long-term care facility in King County, Washington. N Engl J Med
                                                                                            2020. Epub March 27, 2020. https://doi.org/10.1056/NEJMoa2005412
  All authors have completed and submitted the International                             9. Ghinai I, Woods S, Ritger KA, et al. Community transmission of SARS-
                                                                                            CoV-2 at two family gatherings—Chicago, Illinois, February–March
Committee of Medical Journal Editors form for disclosure of potential                       2020. MMWR Morb Mortal Wkly Rep 2020;69:446–50. https://doi.
conflicts of interest. No potential conflicts of interest were disclosed.                   org/10.15585/mmwr.mm6915e1
                                                                                        10. Hamner L, Dubbel P, Capron I, et al. High SARS-CoV-2 attack rate
                                       References                                           following exposure at a choir practice—Skagit County, Washington,
    1. Office of the President of the United States. Coronavirus guidelines for             March 2020. MMWR Morb Mortal Wkly Rep 2020;69:606–10. https://
       America. Washington, DC: Office of the President of the United States;               doi.org/10.15585/mmwr.mm6919e6
       2020. https://www.whitehouse.gov/briefings-statements/coronavirus-
       guidelines-america/



US Department of Health and Human Services/Centers for Disease Control and Prevention                 MMWR / May 22, 2020 / Vol. 69 / No. 20                 635
